Action to recover damages for negligence. Defendant appeals from a judgment in favor of plaintiff, entered upon the verdict of a jury, and from an order denying its motion to set aside the verdict and for a new trial. The plaintiff, an employee of Penn Blue Ridge Dairies, was struck at its premises by a truck owned by defendant but operated by a fellow employee of plaintiff, who, it was claimed by him, was a special employee of the defendant at the time of the occurrence. Judgment and order affirmed, with costs. No opinion. Lewis, P. J., Carswell, Adel and Sneed, JJ., concur; Wenzel, J., dissents and votes to reverse the judgment, to dismiss the appeal from the order, and to dismiss the complaint, with the following memorandum: The plaintiff was an employee of Penn Blue Ridge Dairies, as was the driver of the truck which struck him. The undisputed proof discloses that both of them were, at the time of the accident, under the supervision of an employee of the general employer. The evidence which might lead to an inference that the driver was, at times, in the special employ of the defendant, applied no less to the plaintiff than to the driver, for the proof is that when present, the supervisor in the employ of the defendant directed the work of all the employees of Penn Blue Ridge Dairies.